     Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 1 of 24




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

LINDSAY O’BRIEN QUARRIE,

       Plaintiff,

v.                                                        Civ. No. 17‐350 MV/GBW

STEPHEN WELLS, et al.,

       Defendants.



           PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on Defendants’ Motion for Summary

Judgment. Doc. 410. Having reviewed the Motion and its attendant briefing (docs. 419,

434), I find that Plaintiff has failed to rebut Defendants’ reliance on the parties’

settlement agreement as a legitimate, nondiscriminatory reason for rejecting Plaintiff’s

application for readmission. I therefore recommend that the Court GRANT

Defendants’ Motion and DISMISS Plaintiff’s claims WITH PREJUDICE. I further

recommend that the Court DENY Plaintiff’s Motion for Leave to Submit a Surreply (doc.

440) because it does not relate to any issue that is material to the resolution of

Defendants’ Motion.


I.     BACKGROUND

       Plaintiff filed the present suit on March 20, 2017. Doc. 1. On August 6, 2019,

Plaintiff filed his Third Amended Complaint, the operative complaint in this matter.
     Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 2 of 24




Doc. 150. Plaintiff’s Third Amended Complaint presents two claims: (1) racial

discrimination by Defendant New Mexico Institute of Mining and Technology (“NMT”)

in violation of Title VI of the Civil Rights Act, 42 U.S.C. § 2000d et seq.; and (2) an

injunction against Defendants Stephen Wells and Aly El‐Osery, in their official

capacities as NMT’s President and Dean of Graduate Studies, respectively, pursuant to

Ex parte Young, 209 U.S. 123 (1908). Id. at ¶¶ 82–100; see also doc. 196 at 2. Plaintiff

alleges that Defendants committed racial discrimination by rejecting his 2016

application for readmission to NMT’s PhD program in materials engineering. See

generally doc. 150.

       Relevant to Plaintiff’s claims, the parties entered into a Settlement Agreement

and Mutual Release (“Settlement Agreement”) in 2015 to resolve a prior lawsuit filed by

Plaintiff against Defendant NMT arising from his 2012 termination from the PhD

program. Doc. 410‐3. Pursuant to the Settlement Agreement, Plaintiff agreed not to

submit any future applications for admission to NMT. Id. at 2.

       Plaintiff’s Third Amended Complaint presents a variety of theories for why the

Settlement Agreement is “void, invalid, and unenforceable” and thus does not provide

a basis for Defendants to reject his application for readmission. See, e.g., doc. 150 at ¶ 55.

Plaintiff alleges that Defendant NMT “fraudulently induced Plaintiff to sign the

Settlement Agreement, which was void ab initio due to its violation of public policy by

racially discriminating against Plaintiff in the context of higher education.” Id. at ¶ 85.


                                               2
      Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 3 of 24




Plaintiff also alleges that Defendant NMT took advantage of Plaintiff’s “extremely

precarious economic situation” caused by his lack of a doctoral degree and engaged in

“bait‐and‐switch” tactics by offering him a higher settlement at the outset of

negotiations than he ultimately received. Id. at ¶¶ 47–48. Plaintiff also alleges that

Defendant NMT “violated the letter and spirit” of the Settlement Agreement “by

adding the defamatory language ‘No Degree Earned’ to Plaintiff’s NMT academic

transcript.” Id. at ¶ 51. Finally, Plaintiff alleges that Defendant NMT failed to fulfill a

“condition precedent” of the Settlement Agreement by failing to remove “any and all

similar language to ‘Terminated from Graduate Program’ from any related documents

in Plaintiff’s academic and administrative files at NMT.” Id. at ¶ 55.

       Defendants filed the instant Motion for Summary Judgment on November 16,

2020. Doc. 410. Plaintiff filed a response in opposition on December 18, 2020. Doc. 419.

Defendants filed a reply on January 15, 2021. Doc. 434. Asserting that Defendants’

reply raised new factual and legal arguments, Plaintiff moved for leave to file a surreply

on January 29, 2021. Doc. 440. A proposed surreply was attached to this motion. Id. at

7–25. Defendants filed a response in opposition on February 12, 2021, to which Plaintiff

replied on February 26, 2021. Doc. 442; doc. 443.


II.    LEGAL STANDARD

      Under Federal Rule of Civil Procedure 56(a), a court must “grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact

                                              3
       Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 4 of 24




and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

movant bears the initial burden of “show[ing] ‘that there is an absence of evidence to

support the nonmoving party’s case.’” Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d

887, 891 (10th Cir. 1991) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). Once

the movant meets this burden, the non‐moving party is required to designate specific

facts showing that “there are . . . genuine factual issues that properly can be resolved

only by a finder of fact because they may reasonably be resolved in favor of either

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); see also Celotex, 477 U.S.

at 324.


III.      UNDISPUTED FACTS

          Based on the facts presented by the movants and other facts gleaned from the

record, I find the following material facts undisputed:

1.        From 2009 to 2012, Plaintiff, an African American man, was a student pursuing a

          PhD in materials engineering at NMT. Doc. 150 at ¶¶ 3, 12; doc. 151 at ¶¶ 3, 12.

2.        On April 27, 2012, Plaintiff received a letter from then‐Dean of Graduate Studies,

          Lorie Liebrock, informing him that he was terminated from his PhD program.

          Doc. 419‐5.

3.        On April 12, 2013, Plaintiff filed suit against Defendant NMT, alleging that his

          termination constituted racial discrimination in violation of Title VI of the Civil




                                                4
     Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 5 of 24




      Rights Act. Civil Rights Complaint Pursuant to 42 U.S.C. § 1983 at 1, Quarrie v.

      N.M. Inst. of Mining & Tech., Civ. No. 13‐349 MV/SMV (D.N.M. Apr. 12, 2013).

4.    On October 8, 2015, Plaintiff and Defendant NMT executed the Settlement

      Agreement. Doc. 410‐3. In pertinent part, Plaintiff agreed to cease pursuing the

      claims raised in his 2013 lawsuit in exchange for $6,000. Id. at 1–2.

5.    The Settlement Agreement contained the following provision: “No Future

      Application: Plaintiff agrees that he will not re‐apply for enrollment at [NMT]

      now or in the future.” Id. at 2.

6.    The Settlement Agreement also contained the following provision:

             The Parties agree that [NMT] will permanently remove the words
             “TERMINATED FROM GRADUATE PROGRAM” (or any similar
             language) from Plaintiff’s [NMT] transcript, as well as from any
             other related documents in Plaintiff’s academic and/or
             administrative files at [NMT], within five (5) business days from
             the execution of this Settlement Agreement. The Parties further
             agree that no such language shall ever be added to Plaintiff’s
             [NMT] transcript (or to any other related documents in Plaintiff’s
             academic and/or administrative files at [NMT]) at any future time
             by Defendants. Plaintiff agrees that he will not represent that he
             graduated from, or received a diploma from, [NMT].

      Id.

7.    On October 12, 2015, Plaintiff reviewed his transcript and saw that the phrase

      “No Degree Earned” had been added. Doc. 419‐2. Plaintiff informed Defendant

      NMT’s counsel that he believed this phrase was in violation of the Settlement

      Agreement. Doc. 419‐8; doc. 419‐10.


                                            5
      Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 6 of 24




8.     On October 21, 2015, Defendant NMT’s counsel sent Plaintiff a letter detailing its

       position that the addition of the phrase “No Degree Earned” does not violate the

       Settlement Agreement. Doc. 419‐12.

9.     On October 22, 2015, Plaintiff responded to Defendant NMT detailing his

       position that it had breached the Settlement Agreement and demanded that

       Defendant NMT remove the offending language. Doc. 419‐26.

10.    On November 6, 2015, Plaintiff noted that Defendant NMT had not complied

       with his demand and stated that the Settlement Agreement was “now officially

       null and void.” Doc. 419‐27.

11.    On June 30, 2016, Plaintiff sent a letter to Defendant NMT’s counsel and then‐

       President of NMT, Daniel Lopez, informing him that he had discovered copies of

       the termination letter from Dr. Liebrock in his academic and administrative files

       at NMT. Doc. 419‐28. Plaintiff asserted that this constituted a violation of the

       provision of the Settlement Agreement requiring the removal of the language

       “Terminated from the Graduate Program” and thus provided an additional

       reason why the Settlement Agreement was null and void. Id.

12.    On July 5, 2016, Defendant NMT’s counsel responded to Plaintiff’s letter,

       informing him that he disagreed with Plaintiff’s position and that NMT

       “consider[s] the Settlement Agreement to be fully enforceable and valid.” Doc.

       419‐29.


                                             6
      Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 7 of 24




13.    On August 22, 2016, New Mexico State Representative Sheryl Stapleton sent

       Defendants a letter informing them that she considered the Settlement

       Agreement null and void for the reasons Plaintiff provided in his June 30 letter.

       Doc. 419‐30 at 4. Representative Stapleton further informed Defendants that

       Plaintiff had promised to return the $6,000 he had received pursuant to the

       Settlement Agreement. Id.

14.    Also on August 22, 2016, Plaintiff sent Defendants a letter stating that he would

       return the $6,000 “upon [his] official reinstatement in the PhD program in

       Materials Engineering at NMT and the award of [his] earned doctorate degree.”

       Id. at 6.

15.    On September 13, 2016, Defendant Wells, the current President of NMT, sent a

       response to Representative Stapleton informing her of NMT’s position that the

       Settlement Agreement “finalized interactions with [Plaintiff] and, thereby, put an

       end to this matter.” Doc. 419‐32.

16.    On October 10, 2016, Plaintiff sent checks for $100.00 each to Defendant NMT

       and the State of New Mexico’s Risk Management Division in partial repayment

       of the $6,000 he received pursuant to the Settlement Agreement. Doc. 419‐33.

17.    On December 2, 2016, Plaintiff applied for readmission to the materials

       engineering PhD program. Doc. 150 at ¶ 74; doc. 151 at ¶ 74.




                                            7
      Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 8 of 24




18.    Defendant NMT states that it “took no action whatsoever” on Plaintiff’s

       application, viewing it as a violation of the Settlement Agreement. Doc. 410‐2 at

       4.

19.    On January 18, 2017, Defendant NMT’s counsel returned both checks to Plaintiff

       and informed Plaintiff that Defendant NMT considered the Settlement

       Agreement binding. Doc. 419‐34.

20.    On March 7, 2017, Plaintiff sent checks to Defendant NMT and the State of New

       Mexico in full repayment of the $6,000 he had received. Doc. 419‐35 at 2; doc. 419‐

       36 at 2.

21.    One to two weeks thereafter, Defendant NMT’s counsel returned both checks to

       Plaintiff and reiterated Defendant NMT’s position that the Settlement Agreement

       remained binding on the parties. Doc. 419‐35 at 1; doc. 419‐36 at 1.

22.    On April 18, 2018, Plaintiff filed suit in state court, seeking a declaration that the

       Settlement Agreement was “void ab initio, invalid, or otherwise unenforceable.”

       Doc. 410‐12 at 2. On September 17, 2018, that suit was dismissed pursuant to the

       statute of limitations. Doc. 410‐14 at 2.

23.    On August 3, 2020, the New Mexico Court of Appeals affirmed the dismissal.

       Doc. 410‐15 at 14. On November 9, 2020, the New Mexico Supreme Court denied

       Plaintiff’s petitioner for writ of certiorari. Doc. 410‐16.




                                               8
       Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 9 of 24




IV.      ANALYSIS

      A. The McDonnell Douglas Framework & Plaintiff’s Prima Facie Case

         The parties agree that the controlling authority for the present case is McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973), an employment discrimination case arising

under Title VII of the Civil Rights Act of 1964. Doc. 410 at 8; doc. 419 at 20. The

McDonnell Douglas burden‐shifting framework provides a method of proving

discrimination by circumstantial or indirect evidence, where direct evidence is

unavailable. Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1225 (10th Cir. 2000).

Under this framework, Plaintiff bears the initial burden of establishing a prima facie

case for discrimination in violation of Title VI. Bryant v. Indep. Sch. Dist. No. I‐38 of

Garvin Cnty., 334 F.3d 928, 930 (10th Cir. 2003) (quoting Tex. Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248, 252–53 (1981)). In the context of a rejected application, a prima

facie case of racial discrimination may be established by showing that: (i) Plaintiff

belongs to a protected class; (ii) he applied and was qualified for admission to an

educational program with Defendant NMT; (iii) he was rejected; and (iv) applicants

outside of Plaintiff’s protected class were accepted for admission. See McDonnell

Douglas, 411 U.S. at 802; Bryant, 220 F.3d at 930. The burden on Plaintiff at this stage “is

not onerous.” Burdine, 450 U.S. at 253.

         When Plaintiff has established a prima facie case, the burden shifts to Defendants

to articulate a legitimate, nondiscriminatory reason for rejecting Plaintiff’s application.


                                               9
    Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 10 of 24




Id. at 254. Defendants’ burden at this stage is a burden of production, not persuasion.

Id. at 254–55. Upon the assertion of a legitimate, nondiscriminatory reason, the burden

returns to Plaintiff to show that Defendants’ proffered reason is pretext for

discrimination. Id. at 253, 256. If Plaintiff successfully rebuts Defendants’ proffered

reason, his case will proceed to a jury for the ultimate determination of whether

Defendants engaged in impermissible discrimination. Fallis v. Kerr‐McGee Corp., 944

F.2d 743, 744 (10th Cir. 1991).

       Defendants contend that Plaintiff cannot establish a prima facie case because he

was not “qualified” for admission due to the “No Future Application” provision in the

Settlement Agreement. Doc. 410 at 9–10. Defendants base this argument on the

dictionary definition of “qualified” as “having complied with the specific requirements

or precedent conditions (as for an office or employment).” Id. at 10 (quoting Qualified,

Merriam Webster, https://www.merriam‐webster.com/dictionary/qualified). To

support their position, Defendants cite their own discovery responses in which they

state their opinion that Plaintiff was not qualified due to the Settlement Agreement. See

id.; doc. 410‐8 at 2 (“It is my understanding that [Plaintiff] is not qualified for

readmission by the terms of a Settlement Agreement amongst the parties.”); doc. 410‐9

at 2 (same).

       Defendants’ subjective understanding that Plaintiff was not qualified is properly

considered at the second stage of the McDonnell Douglas framework but not the first.


                                               10
    Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 11 of 24




See Burrus v. United Tel. Co. of Kan., 683 F.2d 339, 342 (10th Cir. 1982). The goal at the

prima facie stage is to “eliminate[] the most common nondiscriminatory reasons for the

plaintiff’s rejection.” Burdine, 450 U.S. at 254. In this context, “qualified” is best

understood as referring to the academic standards and technical requirements of

admission according to which all applicants are screened. This definition is consistent

with one used in a similar context, under Section 504 of the Rehabilitation Act of 1973,

which prohibits disability discrimination by recipients of federal financial assistance.

See 29 U.S.C. § 794. The regulations implementing Section 504 define “qualified” in the

context of postsecondary education as meaning that a person “meets the academic and

technical standards requisite to admission or participation” in the educational program.

45 C.F.R. § 84.3(l)(3).

       The absence of a settlement agreement barring all future applications is not the

sort of technical prerequisite that is commonly used to screen applicants. Nor is the

existence of such a settlement agreement the sort of common nondiscriminatory

justification that defeats a prima facie case for discrimination—certainly not where the

settlement agreement arose from an earlier suit for discrimination. The parties’

Settlement Agreement is more properly considered at subsequent stages of the

McDonnell Douglas framework, where reasons for disqualification that are specific to the

plaintiff may be closely evaluated for discriminatory intent. See E.E.O.C. v.

Horizon/CMS Healthcare Corp., 220 F.3d 1184, 1192–94 (10th Cir. 2000).


                                              11
    Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 12 of 24




       Furthermore, Plaintiff’s attempt to rescind the Settlement Agreement merits

some consideration here. Setting aside the question of whether Plaintiff’s attempted

rescission was successful, it is clear that Plaintiff wishes to be relieved of the Settlement

Agreement. Defendants could, if they so choose, accept Plaintiff’s offer to return the

$6,000 and rescind the Settlement Agreement by mutual agreement. See, e.g., Young v.

Lee, 138 P.2d 259, 259 (N.M. 1943). As Defendants have the option to mutually rescind

the Settlement Agreement, they cannot insist upon its terms as the basis for finding

Plaintiff not qualified. Stated differently, Defendants cannot argue that Plaintiff is not

qualified on the basis that Defendants choose to consider him not qualified. Having

disposed of Defendants’ only argument for summary judgment regarding Plaintiff’s

prima facie case, I will proceed to the next stages of the McDonnell Douglas framework.

   B. Defendants’ Proffered Reason & Pretext

       Turning to the second stage, Defendants’ reliance on the “No Future

Applications” provision of the Settlement Agreement is now a proper subject of

consideration. Plaintiff does not dispute that the Settlement Agreement provides a

nondiscriminatory reason for rejecting his application. Doc. 419 at 21. The heart of the

parties’ dispute is whether Defendants’ reliance on the Settlement Agreement was

pretextual.

       Pretext may be shown by demonstrating “either that a discriminatory reason

more likely motivated [Defendants] or that [Defendants’] proffered explanation is


                                             12
    Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 13 of 24




unworthy of credence.” Stinnett v. Safeway, Inc., 337 F.3d 1213, 1218 (10th Cir. 2003). To

show that the proffered reason is unworthy of credence, Plaintiff must demonstrate

“such weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in

[Defendants’] proffered legitimate reasons for [their] action that a reasonable factfinder

could rationally find them unworthy of credence and hence infer that [Defendants] did

not act for the asserted nondiscriminatory reasons.” Swackhammer v. Sprint/United

Mgmt. Co., 493 F.3d 1160, 1167 (10th Cir. 2007) (internal quotation marks and citation

omitted). “The relevant inquiry is not whether [Defendants’] proffered reasons were

wise, fair or correct, but whether [they] honestly believed those reasons and acted in

good faith upon those beliefs.” Rivera v. City & Cnty. of Denver, 365 F.3d 912, 924‐25

(10th Cir. 2004).

          1. Invalidity of the Settlement Agreement

       Plaintiff’s primary argument for pretext is that the Settlement Agreement was

not in effect at the time he submitted his application because it was void on various

grounds and because Plaintiff had rescinded it by offering to return the $6,000. Doc. 419

at 22–24. Defendants disagree that Plaintiff effectively rescinded the Settlement

Agreement. Doc. 410 at 12–14. Defendants furthermore argue that, because Plaintiff did

not seek a suit for rescission within the statute of limitations, the Settlement Agreement

is “presumptively valid.” Id. at 14. Plaintiff disagrees with Defendants that he was




                                            13
    Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 14 of 24




required to bring a suit for rescission, asserting that rescission may be accomplished out

of court. Doc. 419 at 23–24.

       Whether reliance on a “no future applications” provision of a settlement

agreement is a legitimate non‐pretextual reason to reject an application is not a matter

of first impression in this circuit. See Kendall v. Watkins, 998 F.2d 848, 850–52 (10th Cir.

1993); Jencks v. Modern Woodmen of Am., 479 F.3d 1261, 1266–68 (10th Cir. 2007). In

Kendall, the plaintiff agreed to withdraw her E.E.O.C. complaint in exchange for an

award of backpay and the revision of her personnel file to show that she had resigned

and not been terminated. 998 F.2d at 849. The parties’ agreement provided that the

employer would “have no further obligation” to the plaintiff upon her resignation. Id.

Subsequently, the plaintiff submitted applications for employment, which were rejected

by the employer with the statement that the “terms of the agreement state [we have] no

further obligation to you; therefore, any other applications we receive from you will not

be considered and will be returned to you.” Id. The plaintiff filed suit for

discrimination and retaliation. Id. She argued that the settlement agreement was not a

legitimate reason for rejecting her applications because the employer’s interpretation of

the “no further obligation” provision was incorrect. In rejecting the plaintiff’s

argument, the Tenth Circuit noted that “[t]his is not an action for breach of the

settlement agreement or to enforce the agreement” and therefore it need not determine

whether the employer’s interpretation was correct. Id. at 851. Even though the “no


                                              14
    Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 15 of 24




further obligation” language did not clearly prohibit future applications, the Tenth

Circuit noted that “[m]erely showing that the reason articulated by the employer is

wrong or unreasonable will not suffice” to show pretext. Id. Because the plaintiff

presented no other argument for pretext, the Tenth Circuit affirmed summary judgment

for the employer. Id. at 852.

       In Jencks, the employer relied on a no‐reemployment provision in the parties’

settlement agreement to refuse to consider the plaintiff’s application for a position as an

independent contractor. 479 F.3d at 1263. To begin, the Tenth Circuit noted that if the

employer “erred in interpreting the contract and did so with retaliatory intent,” then its

reliance on the settlement agreement would not defeat the plaintiff’s retaliation claim.

Id. at 1266 (emphasis added). Without deciding whether the employer “was correct in

its interpretation of and reliance on the Settlement Agreement,” the Tenth Circuit

determined that the employer had asserted a legitimate nondiscriminatory reason for

rejecting the plaintiff. Id. at 1266–67. In attempting to show pretext, the plaintiff

described the employer’s interpretation of the settlement agreement as “a tortured

reading” of its terms. Id. at 1268. The Tenth Circuit rejected this argument, finding that

the employer’s interpretation of the no‐reemployment provision to include positions as

an independent contractor was reasonable and thus not pretextual. Id.

       Courts in other circuits have considered similar arguments and applied similar

reasoning. See Franklin v. Burlington N. & Santa Fe Ry. Co., 2005 WL 517913, at *3–6


                                             15
    Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 16 of 24




(N.D. Tex. Mar. 3, 2005) (unpublished); Smith v. Ne. Ga. Med. Ctr., Inc., 2018 WL 3731121,

at *3–5 (N.D. Ga. June 25, 2018) (unpublished); Kersey v. Wash. Metro. Area Transit Auth.,

586 F.3d 13, 17–19 (D.C. Cir. 2009). One court has observed that a “plaintiff arguing

pretext must do more than win the dispute over contractual interpretation; she must

show that her opponent was concocting its story.” Reese v. Karl Schmidt Unisia, Inc.,

2008 WL 2783259, at *8 (N.D. Ind. July 14, 2008) (unpublished). That court held that the

plaintiff’s interpretation of the parties’ settlement agreement was “not so obviously

correct, nor [the employer’s] so without reason, so as to create any inference that [the

employer] is lying about its motivation for not re‐hiring” the plaintiff. Id.

       In Franklin, the plaintiff entered into a verbal settlement agreement with his

employer to resolve his suit for racial discrimination. 2005 WL 517913, at *1. As part of

that agreement, the plaintiff resigned from his employment. Id. After he resigned and

accepted a settlement check, the employer sought to have the plaintiff sign a written

agreement that included a provision barring the plaintiff from reapplying to any

position with the employer. Id. The plaintiff refused, but a note was added to his

personnel file indicating that he was ineligible for rehire. Id. Subsequently, the plaintiff

reapplied for employment and was rejected on the grounds that he was ineligible for

rehire. Id. In his subsequent suit for discrimination and retaliation, the court granted

summary judgment to the employer, finding that “a mere mistake in [the employer’s]

view of the terms of the contract is not grounds” to find pretext. Id. at *4. The court


                                             16
      Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 17 of 24




emphasized evidence showing that a no‐rehire provision was contemplated by the

parties during their negotiations and that the employer “at all times acted in

conformity” with a belief that such a provision was included in their verbal agreement.

Id.

        Conversely, in Smith, the court denied an employer’s motion to dismiss due to

allegations that its reliance on the no‐hire provision in the settlement agreement was

inconsistent. 2018 WL 3731121, at *5. There, the parties entered into a settlement

agreement regarding the plaintiff’s claims under the Americans with Disabilities Act.

Id. at *1–2. In contrast to Franklin, the settlement agreement included an explicit no‐

rehire provision. Id. at *2. However, the plaintiff alleged that she had received verbal

representations from the employer that it might consider her for rehire in the future,

notwithstanding the no‐rehire provision. Id. at *5. Citing Jencks, Kendall, and Franklin,

the court elaborated on the appropriate analysis when the employer’s proffered reason

is a no‐rehire provision of a settlement agreement:

        [E]ven with a no‐rehire provision, an employer may still choose to rehire
        an employee in spite of such a provision; it is simply not required to do so.
        And if an employer decides not to hire an employee who has agreed not
        to seek reemployment, it might be because of the terms of that agreement
        or it might be for reasons prohibited under the federal employment
        discrimination statutes, or both.

Id. at *4. Thus, the Smith court found that the plaintiff’s allegations regarding the

employer’s inconsistent representations cast doubt on its asserted reliance on the

settlement agreement and defeated the employer’s motion to dismiss. Id. at *5.

                                             17
    Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 18 of 24




       Finally, Kersey presents the inverse situation to the matter at hand. There, the

plaintiff alleged that his employer had rescinded a settlement agreement under which

the plaintiff was barred from any position that required driving. 586 F.3d at 17–18. The

plaintiff alleged that the employer’s refusal to promote him to driving positions was

discriminatory and that its reliance on the settlement agreement was pretextual. Id.

The plaintiff pointed to several pieces of evidence to contend that the employer had

waived or rescinded the bar on driving positions. Id. at 18–19. The court found the

plaintiff’s evidence unconvincing to establish that the employer had intended a

rescission. Id. Although the D.C. Circuit grounded its holding in contract law

principles, see id. (citing Williston on Contracts § 39:28), the analysis was akin to Smith

and turned on whether the employer acted in a manner inconsistent with an intent to

hold to the terms of the settlement agreement. See id. at 19.

       From this review of applicable case law, a few principles become clear. The first

is that mistakes or disagreements as to the correct interpretation or the enforceability of

a contractual provision do not suffice to establish pretext, even if the defendant is

wrong; the critical question is whether the defendant honestly believed its

interpretation was correct. Kendall, 998 F.2d at 851; Jencks, 479 F.3d at 1268; Reese, 2008

WL 2783259, at *8; Franklin, 2005 WL 517913, at *4. Second, in order to undermine the

defendant’s belief in its interpretation, a plaintiff must identify such “weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions,” Swackhammer, 493


                                             18
     Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 19 of 24




F.3d at 1167, in the defendant’s position that would permit an inference that the

defendant did not honestly believe the settlement agreement provided a legitimate

basis to reject the plaintiff’s application. See Kersey, 586 F.3d at 19; Smith, 2018 WL

3731121, at *5.

        The parties engage in extensive argumentation regarding whether or not a

contract may be rescinded unilaterally. Doc. 410 at 12–13; doc. 419 passim; doc. 434

passim; see also doc. 440 at 10–19. Whether a contract may be rescinded by unilateral

action and, conversely, whether a party seeking rescission must necessarily file a suit in

equity are highly general propositions that provide little guidance for the matter at

hand. In light of the principles outlined above, the correct procedure for rescinding a

contract is simply irrelevant. Assuming arguendo that the Settlement Agreement was

rescindable on some ground1 and that Plaintiff’s offer to return the $6,000 fully

accomplished the rescission, Plaintiff must still refute Defendants’ belief that the

Settlement Agreement was valid and enforceable.

        The undisputed facts in the record show that Defendants have consistently

treated the Settlement Agreement as enforceable regardless of Plaintiff’s belief that it

was void. Each time Plaintiff advised Defendants that he considered the Settlement

Agreement null and void and/or took steps to rescind it, Defendants made clear to



1“In the absence of mutual mistake of fact, fraud, failure to express the agreement of the parties, or
material breach by the other party, a contract may not be rescinded.” Travelodge Hotels, Inc. v. Kali Ltd.,
2005 WL 8163885, at *4 (D.N.M. July 26, 2005) (unpublished).

                                                     19
    Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 20 of 24




Plaintiff that they disagreed and refused to reconsider their position that it was binding

and enforceable. Doc. 419‐12; doc. 419‐29; doc. 419‐32; doc. 419‐35 at 1; doc. 419‐36 at 1;

doc. 410‐10 at 6.

       Moreover, none of Plaintiff’s theories for the invalidity or avoidance of the

Settlement Agreement are so overwhelmingly convincing that Defendants’ belief that it

was enforceable strains credulity. The only theory that Plaintiff specifically develops in

his response to Defendants’ Motion concerns the addition of the phrase “No Degree

Earned” to his transcript. Doc. 419 at 22–24. The plain language of the Settlement

Agreement does not contain any provision expressly prohibiting the addition of “No

Degree Earned” to Plaintiff’s transcript. See doc. 410‐3. Plaintiff believes that “No

Degree Earned” is “similar” to the phrase “Terminated from the Graduate Program,”

see id. at 2, but provides no evidence to suggest that Defendants understood this to be

the case. In fact, the two phrases appear to be materially different in this context.

“Termination” is by its nature involuntary and misconduct might reasonably be

inferred from its use. The phrase “No Degree Earned” simply states a fact which could

have come about by any number of reasons such as a financial inability to continue with

an educational program. Based on the evidence adduced by the parties, there is no

basis to conclude that Defendants believed that adding “No Degree Earned” to

Plaintiff’s transcript would invalidate the Settlement Agreement. Because Plaintiff has




                                              20
    Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 21 of 24




not provided any evidence to undermine Defendants’ belief that the Settlement

Agreement was valid, he has failed to establish pretext on this basis.

            2. Statistical Evidence

       Although Plaintiff devotes considerably less time and energy to this argument

(and Defendants do not address it at all), he also contends that statistical evidence

supports a finding of pretext. See doc. 419 at 21–22. Statistical evidence is one way of

showing that “a discriminatory reason more likely motivated” the defendant. Stinnett,

337 F.3d at 1218; Smith v. Bd. of Cnty. Comm’rs of Johnson Cnty., 96 F. Supp. 2d 1177, 1189

(D. Kan. 2000). However, statistical evidence “will rarely suffice” on its own to show

pretext. Timmerman v. U.S. Bank, N.A., 483 F.3d 1106, 1115 (10th Cir. 2007) (quoting

Ortiz v. Norton, 254 F.3d 889, 897 (10th Cir. 2001)). “At the very least, in order to create

an inference of pretext, a plaintiff’s statistical evidence must focus on eliminating

nondiscriminatory explanations for the disparate treatment by showing disparate

treatment between comparable individuals.” Id. (internal quotation marks and citation

omitted).

       Plaintiff has submitted statistical evidence for the following populations: (1)

graduates from NMT’s materials engineering PhD program for the last thirty years, and

(2) professors in NMT’s materials engineering department. Doc. 419 at 20. The broadest

relevant comparative population for purposes of Plaintiff’s Title VI claim is applicants to

NMT’s materials engineering PhD program. See Turner v. Pub. Serv. Co. of Colo., 563


                                             21
     Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 22 of 24




F.3d 1136, 1147 (10th Cir. 2009) (rejecting overall employment statistics and

emphasizing gender composition of applicant pool in failure‐to‐hire claim based on

sex). Plaintiff provides no evidence regarding the composition of the applicant pool in

2016 (the year he applied) or any other year. In his Third Amended Complaint, Plaintiff

alleges that several less qualified non‐black students were admitted into NMT’s

materials engineering PhD program in or around 2016. Doc. 150 at ¶ 93. Although all

doubts must be resolved in Plaintiff’s favor, allegations alone will not defeat summary

judgment. Morgan v. Hilti, Inc., 108 F.3d 1319, 1324 (10th Cir. 1997). Moreover,

assuming that Plaintiff could provide evidence corroborating this allegation, he makes

no allegations about non‐black applicants who had previously sued the school (and/or

its officials) and subsequently settled with an agreement not to reapply.2 Without such

allegations and evidence to support them, Plaintiff fails to present a statistical analysis

of a relevant comparative population which would eliminate Defendants’

nondiscriminatory reason for refusing to consider Plaintiff’s application for

readmission.

        Plaintiff has failed to provide any evidence that would permit a factfinder to

conclude that Defendants did not honestly believe they were entitled to rely on the




2Certainly, “comparable” does not mean that the population must precisely mirror Plaintiff’s
circumstances. Nonetheless, the population of all applicants without any negative or litigative history
with the school is not comparable.

                                                    22
    Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 23 of 24




Settlement Agreement. Because he has failed to establish that Defendants’ reliance on

the Settlement Agreement was pretextual, his Title VI claim must be dismissed.

   C. Injunctive Relief Under Ex Parte Young

       The Ex parte Young doctrine permits federal courts to issue injunctions to prevent

state officers from violating federal law. 209 U.S. 123, 155–56 (1908). Ordinarily, the

Eleventh Amendment bars suits by individuals against states and against state officers

in their official capacities. Hans v. Louisiana, 134 U.S. 1, 10 (1890). The Ex parte Young

doctrine overcomes this bar where a plaintiff seeks prospective injunctive relief from an

ongoing violation of federal law. By permitting injunctive relief against state officers in

their official capacity, the doctrine strikes a balance between state sovereign immunity

and “the need to promote the supremacy of federal law.” Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 105 (1984). Because Ex parte Young is rooted in the Supremacy

Clause, U.S. Const. art. VI, cl. 2, it applies exclusively to violations of federal law. The

court “need only conduct a straightforward inquiry into whether the complaint alleges

an ongoing violation of federal law and seeks relief properly characterized as

prospective” in assessing whether the Eleventh Amendment bar is overcome. Verizon

Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002) (internal quotation marks,

brackets, and citation omitted). Where there has been no violation of federal law, the

Eleventh Amendment bars suit.




                                              23
     Case 2:17-cv-00350-MV-GBW Document 445 Filed 03/23/21 Page 24 of 24




       Plaintiff seeks an injunction against Defendants Wells and El‐Osery, requiring

them to readmit Plaintiff into the PhD program. Doc. 150 at ¶ 98; doc. 196. Because

Plaintiff has failed to raise a genuine dispute of material fact that would permit his Title

VI claim to proceed, and because his Third Amended Complaint asserts no other

violation of federal law, his claim for injunctive relief against the individual Defendants

necessarily fails as well.

V.     CONCLUSION

       Plaintiff has not provided adequate evidence to show that Defendants’ reliance

on the Settlement Agreement was pretextual. I therefore RECOMMEND that the Court

GRANT Defendants’ Motion for Summary Judgment (doc. 410) and DISMISS WITH

PREJUDICE Plaintiff’s Third Amended Complaint.

       I further RECOMMEND that the Court DENY Plaintiff’s Motion for Leave to

Submit a Surreply (doc. 440) as the proposed surreply contains no information or

arguments material to the resolution of this case.


                                                  _____________________________________
                                                  GREGORY B. WORMUTH
                                                  UNITED STATES MAGISTRATE JUDGE

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party
must file any objections with the Clerk of the District Court within the fourteen‐day
period if that party wants to have appellate review of the proposed findings and
recommended disposition. If no objections are filed, no appellate review will be
allowed.

                                             24
